 

Exhibit 10.1

 



SINGLE FAMILY HOMES

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

by and between

 

SIGNATURE HOLDINGS, LLC, WRG Investments, LLC, Foster Signature Investments,
LLC, and Lone Oak Run Investment Holdings, LLC

as Seller

 

and

 

REVEN HOUSING FUNDING 2, LLC,

as Buyer

 

November 26, 2018

 

 

 

 

 

THIS SINGLE FAMILY HOMES PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
and entered into as of November 26, 2018 (“Effective Date”), by and between
SIGNATURE HOLDINGS, LLC, WRG Investments, LLC, Foster Signature Investments,
LLC, and Lone Oak Run Investment Holdings, LLC (collectively, “Seller”) and
REVEN HOUSING FUNDING 2, LLC, a Delaware limited liability company (“Buyer”).

 

BASIC TERMS

 

The following terms, as used in this Agreement, will have the meanings assigned
to such terms in this Basic Terms section of the Agreement, subject to any
adjustments set forth elsewhere in this Agreement.

 

Purchase Price: $10,031,581.00, subject to adjustment in accordance with the
provisions of this Agreement.

 

Deposit: $100,315.81 [1% of Purchase Price].

 

Closing Date: The date on which the Escrow Holder issues the final settlement
statement, which in no event shall extend beyond 30 days after the expiration of
the Due Diligence Period; provided, however, if Buyer notifies Seller of any
objections to title and/or survey during the Due Diligence Period, and Seller
requires additional time to cure any such objections that Seller has agreed to
cure, Buyer shall have the right to extend the Closing Date to a date that is
five (5) days after the last such objection is cured by Seller to the reasonable
satisfaction of Buyer.

 

Due Diligence Period: Subject to the provisions of Section 7 below, the period
commencing on the Effective Date and ending on the date that is 30 days after
Buyer receives all Property Information, to be delivered to Buyer pursuant to
Section 6(a)(3) and Section 7(a), during which period Buyer will be provided the
opportunity to review all aspects of the Property. Buyer will notify seller
through written correspondence when all property information has been received
and 30 day period has started.

 

Escrow Holder: Fidelity National Title Insurance Company.

 

Title Company: Fidelity National Title Insurance Company.

 

Broker: Ike Bams and Richard Jennings.

 

PRELIMINARY STATEMENTS

 

A. Seller is the owner of the Property (as defined herein); and

 

B. Seller desires to sell, and Buyer desires to buy, the Property, at the price
and on the terms and conditions hereafter set forth.

 

In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:

 

1. Premises. The real estate which is the subject of this Agreement consists of
45 single family homes, in the State of Oklahoma, which are identified and
generally described on Exhibit A attached hereto, together with all of the
improvements and structures located thereon (“Improvements”), any heating and
ventilating systems and other fixtures located therein or thereon, and all
rights, interests, benefits, privileges, easements and appurtenances to the land
and the Improvements, if any (collectively, the “Premises”).

 



 1 

 

 

2. Personal Property and Leases.

 

(a) The “Personal Property” referred to herein shall consist of all right,
title, and interest of Seller, if any, in all tangible (including all
advertising materials, plans and specifications) and intangible personal
property, including any equipment, appliances, or furnishings that remain in the
Premises at the Closing, and any and all existing licenses and permits held by
Seller and not constituting part of the real estate, located on and used in
connection with the Premises.

 

(b) The “Leases” referred to herein shall consist of the leases, occupancy and
rental agreements between the Seller, as landlord and tenants of the single
family homes that comprise the Premises that are in effect as of the date of the
Closing (defined below)..

 

3. Sale/Conveyance and Assignment. Seller agrees to sell, convey and assign to
Buyer, and Buyer agrees to buy and assume from Seller, at the price and upon the
other terms and conditions hereafter set forth (a) the Premises, (b) the
Personal Property, (c) the Improvements, and (d) the Leases (a-d collectively,
the “Property”).

 

4. Transfer of Title.

 

(a) Title to the Property shall be conveyed to Buyer by a special warranty deed
(the “Deed”) executed by Seller, in the form attached hereto as Exhibit C.

 

(b) The Personal Property shall be conveyed to Buyer by a bill of sale (the
“Bill of Sale”) executed by Seller, in the form attached hereto as Exhibit D.

 

(c) The Leases shall be assigned by Seller and assumed by Buyer by an Assignment
Leases and Contracts (the “Assignment of Leases and Contracts”), in the form
attached hereto as Exhibit E.

 

5. Purchase Price; Deposit.

 

(a) Delivery of Purchase Price. The purchase price for the Property shall be the
price identified in the Basic Terms (the “Purchase Price”), which shall be
subject to reduction in accordance with this Section 5 and Section 7(d) and
payable by Buyer to Seller as follows:

 

(1) Within five (5) business days after the execution of this Agreement, Buyer
shall deposit into an escrow account (the “Escrow”) established with Escrow
Holder (as identified in the Basic Terms), which will serve as escrow holder for
this transaction a deposit in the amount of the Deposit (as identified in the
Basic Terms above). If Buyer notifies Seller that it elects to proceed to
purchase the Property in accordance with the provisions of Section 7, then the
Deposit (as defined in the Basic Terms) will become non-refundable to Buyer,
except in the event of a default or breach of this Agreement by Seller. The
Deposit shall at all times prior to Closing be invested in United States
treasury obligations or such other interest bearing accounts or securities as
are approved by Buyer in writing; all interest earned on the Deposit will be
administered, paid or credited (as the case may be) in the same manner as the
Deposit and, when credited to the escrow account shall constitute additional
Deposit. At the closing of the transactions contemplated by this Agreement (the
“Closing”), Buyer shall receive a credit against the Purchase Price for the
Deposit.

 

(2) The Purchase Price, less a credit for the Deposit, and plus or minus
prorations and adjustments as set forth in Section 17 hereof, shall be paid by
Buyer to Seller by wire transfer of immediately available federal funds on the
Closing Date.

 



 2 

 

 

(b) Property Valuation. Buyer may elect to retain an independent, third-party
valuation consultant to prepare a valuation report (“Valuation Report”) for each
of the properties that comprise the Property. If the sum of the values of the
properties that comprise the Property (“Total Valuation”) is less than the
Purchase Price, then both buyer and seller must agree (1) if there is to be any
price reduction and (2) how much the price reduction will be. If both buyer and
seller agree to a purchase price reduction then at Closing the Purchase Price
will be reduced by the purchase price reduction amount that is agreed to. If the
Purchase Price reduction can not be agreed to by both buyer and seller, then
Buyer may, upon written notice to Seller at least seven business days before the
then-scheduled Closing Date, elect to (i) close the transaction as contemplated
or (ii) terminate this Agreement. If Buyer terminates this Agreement in
accordance with this Section 5(b), then this Agreement will have no further
force or effect, the parties will have no further obligations to each other
(except for any indemnities or other provisions that expressly survive
termination of this Agreement) and Escrow Holder shall refund the Deposit to
Buyer.

 

(c) Notwithstanding Section 5(b) above and Section 7(d) below, Buyer may, in
lieu of adjusting the Purchase Price as a result of necessary repairs and
replacements or a Total Valuation that is less than the Purchase Price in
accordance with those provisions, elect to exclude specified properties from the
properties identified on Exhibit A. If, as a result of its due diligence
investigations, Buyer elects to exclude one or more properties from the Property
being acquired in accordance with this Agreement, then on or before the
expiration of the Due Diligence Period, Buyer will notify Seller that certain
specified properties (“Excluded Properties”) are to be excluded from the sale
contemplated in this Agreement. Following Buyer’s notification to Seller and
identification of the Excluded Properties, (i) the description of the properties
that comprise the Property, as identified on Exhibit A, will be deemed modified
to exclude the Excluded Properties; and (ii) the Purchase Price will be reduced
by the product of the number of homes that comprise the Excluded Properties and
the value assigned to each home (the “Assigned Home Value”). Once Buyer
identifies to Seller the Excluded Properties, those properties so identified
will no longer be the subject of this Agreement and Seller will be free to sell
them to another party or take any action that Seller elects with respect to the
Excluded Properties.

 

(d) Security Deposit Deficit. Prior to the expiration of the Due Diligence
Period, Seller shall provide Buyer with a list (the “Security Deposit Deficit
List”) of all tenants under the Leases who have a security deposit in an amount
that is less than the amount of their monthly rent (the “Security Deposit
Deficit”). The Security Deposit Deficit List shall include the names of those
tenants with a Security Deposit Deficit and the amount of their respective
Security Deposit Deficit.

 

6. Representations, Warranties and Covenants.

 

(a) Seller’s Representations and Warranties. As a material inducement to Buyer
to execute this Agreement and consummate this transaction, Seller represents and
warrants to Buyer as follows:

 

(1) Organization and Authority. If Seller is an entity, Seller has been duly
organized and is validly existing under the laws of the state in which it is
incorporated. Seller has the full right and authority and has obtained any and
all consents required therefor to enter into this Agreement, consummate or cause
to be consummated the sale and make or cause to be made transfers and
assignments contemplated herein. The persons signing this Agreement on behalf of
Seller are authorized to do so. This Agreement and all of the documents to be
delivered by Seller at the Closing have been authorized and properly executed
and will constitute the valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms.

 

(2) Conflicts. There is no agreement to which Seller is a party or, to Seller’s
knowledge, binding on Seller or the Property, that is in conflict with this
Agreement or that would limit or restrict the timely performance by Seller of
its obligations pursuant to this Agreement.

 

(3) Documents and Records. To Seller’s knowledge, Seller has provided (or upon
the execution hereof will provide) Buyer with, or has made available to Buyer,
true, correct and complete copies of the items scheduled in Schedule 6(a)(3)
attached hereto (all of the foregoing collectively the “Property Information”).
The Property Information consists of all documents relating to the Property in
Seller’s possession or control.

 

(4) Litigation. There is no action, suit or proceeding pending or to Seller’s
knowledge threatened which (i) if adversely determined, would not be covered by
insurance (subject to the payment of a customary insurance deductible) or
adversely affect the Property, or (ii) which challenges or impairs Seller’s
ability to execute, deliver or perform this Agreement or consummate the
transaction contemplated hereby.

 



 3 

 

 

(5) Leases. Schedule 6(a)(5) sets forth a list of the leases and all contracts
(including all service, maintenance, and warranty contracts) that apply to the
properties that comprise the Property, which, to Seller’s knowledge, is true and
correct and complete list of such leases and contracts as of the date of such
schedule. To Seller’s knowledge, except as scheduled in Schedule 6(a)(5),
neither Seller nor any other party is in default with respect to any of its
obligations or liabilities pertaining to the Leases. To Seller’s knowledge,
other than the Leases and any other matters disclosed in the Title Report, there
are no leases, licenses or other occupancy agreements to which Seller is a party
or is bound affecting any portion of the Property as of the date hereof, which
will be in force on the Closing Date. Seller has delivered or made available,
true and correct copies of the Leases to Buyer. No lessee under any Lease has
any right of first refusal or option to purchase the property that is the
subject of their Lease. With respect to any property identified on Exhibit A, if
any Lease expires and is extended or renewed, or if Seller elects to sign a new
Lease, during the period this Agreement is in effect, then such new Lease must
be submitted to Buyer for review and approval, may not have a term shorter than
one year, and may not include any free rent period or cancellation right on the
part of the tenant, unless such terms are approved by Buyer in writing.

 

(6) Contracts. Exhibit B sets forth all contracts presently outstanding with
respect to the Property. To Seller’s knowledge, neither Seller nor any other
party is in default with respect to any of its obligations or liabilities
pertaining to any contracts that will survive the Close of Escrow.

 

(7) Notice of Violations. Seller has received no written notice that either the
Property or the use thereof violates any laws, rules and regulations of any
federal, state, city or county government or any agency, body, or subdivision
thereof having any jurisdiction over the Property that have not been resolved to
the satisfaction of the issuer of the notice.

 

(8) Withholding Obligation. Seller is not a “foreign person” within the meaning
of Section 1445 of the Internal Revenue Code of 1986, as amended.

 

(9) Condemnation. Except for any condemnation proceedings which Seller has not
yet been served with process, there are no pending or, to Seller’s knowledge,
threatened condemnation or similar proceedings affecting the Property or any
individual property that is a part thereof.

 

(10) Employees. Seller has no employees at the Property.

 

(11) No Bankruptcy Proceedings. Seller has not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors, (iii)
suffered the appointment of a receiver to take possession of all or
substantially all of Seller’s assets, or (iv) suffered the attachment or other
judicial seizure of all or substantially all of Seller’s assets.

 

(12) Unrecorded Documents. Other than as disclosed in the Property Information,
the Title Commitment, or any other documents delivered to Buyer, Seller has not
entered into any unrecorded contracts, leases, easements or other agreements
with respect to the Property that would be binding on Buyer or the Property
following the Closing. Seller has no knowledge of any claim of any third party
affecting the use, title, occupancy or development of the Property that has not
been disclosed to Buyer. Seller has not granted any right of first refusal,
option or other right to acquire all or any part of the Property.

 



 4 

 

 

(b) Buyer’s Representations and Warranties. As a material inducement to Seller
to execute this Agreement and consummate this transaction, Buyer represents and
warrants to Seller that Buyer has been duly organized and is validly existing as
a Maryland corporation. Buyer has the full right and authority and has obtained
any and all consents required therefore to enter into this Agreement, consummate
or cause to be consummated the purchase, and make or cause to be made the
deliveries and undertakings contemplated herein or hereby. The persons signing
this Agreement on behalf of Buyer are authorized to do so. This Agreement and
all of the documents to be delivered by Buyer at the Closing have been
authorized and properly executed and will constitute the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms.

 

(c) Covenants of Seller. Seller covenants and agrees that during the period from
the date of this Agreement through and including the Closing Date (except as
otherwise provided in Section 6(c)(3) below):

 

(1) Seller will timely pay and perform its obligations under the Leases and any
contracts to be assumed by Buyer pursuant hereto.

 

(2)  All tenant repair requests, including move-in punch-list items have been
fixed properly or will be fixed properly and paid for before the close of
escrow.

 

(3) Delivery of 8-06 Financials. Upon request from Buyer, Seller agrees to
prepare for delivery to Buyer, unaudited income statements, along with
accompanying notes, with respect to the Property for the twelve months ended
December 31, 2017 (“Annual Income Statement”) and the nine months ended
September 30, 2018 (“Interim Income Statement” and, with the Annual Income
Statement, the “Income Statements”). The Income Statements shall be (a) in
accordance with the books and records of Seller, (b) present fairly in all
material respects the results of operations of the Property for the periods
therein specified, (c) prepared in accordance with U.S. generally accepted
accounting principles, consistently applied, and Rule 8-06 of Regulation S-X (17
C.F.R. Part 210), and (d) otherwise acceptable to Buyer in its reasonable
discretion. Upon request from Buyer, Seller shall also provide to Buyer, any
schedules or supporting documentation that Buyer may reasonably request that
relate to the transactions included or to be included in the Income Statements.
Upon request from Buyer, Seller agrees to cooperate with Buyer, and provide all
assistance and access to the books and records of Seller relating to the
“Property”, as required for the audit of the Annual Income Statement, to be
completed no later than the 70th day following the Closing, unless Buyer extends
such deadline in its sole discretion. The audit of the Annual Income Statement
shall be at Buyer’s expense and shall be conducted by an independent accounting
firm registered with the Public Company Accounting Oversight Board retained by
Buyer. Upon request from Buyer, Seller shall provide the items listed in Exhibit
H attached hereto and incorporated herein, to the extent in Seller’s possession
or control. The covenants and obligations of Seller under this Section 6(c)(3)
shall survive the Closing.

 

(d) Seller Representation Regarding Tenants. Seller hereby represents and
warrants to the best of its knowledge that each tenant is occupying its
respective home and is current in the payment of rent, and no default currently
exists , unless specifically disclosed to buyer.

 

(1)  Following the expiration of the Due Diligence Period, Seller will not enter
into any contract (other than new Leases) that will be an obligation affecting
the Property subsequent to the Closing Date except for contracts entered into in
the ordinary course of business that are terminable without cause and without
payment of a penalty on not more than 30-days’ notice.

 

(2) Seller will not remove any Personal Property from the Property except as may
be required for necessary repair or replacement, and in the event of such
replacement, the replacement shall be of materially equal or better quality and
quantity as existed as of the time of its removal.

 

(3) Seller will continue to operate and maintain the Property in accordance with
past practices and will not make any material alterations or changes thereto;

 

(4) Seller will maintain casualty and liability insurance of a level and type
consistent with the insurance maintained by Seller prior to the execution of
this Agreement with respect to the Property;

 



 5 

 

 

(5) Seller will not do anything, or authorize anything to be done, that would
adversely affect the condition of title as shown on the Title Commitment.

 

(6) Seller agrees to terminate by written notice to the other parties thereto,
effective as of Closing, any service contracts that Buyer, pursuant to written
notice to Seller prior to the expiration of the Due Diligence Period, requests
Seller to terminate. Seller shall deliver to Buyer copies of all notices of
termination given by Seller pursuant to this subsection.

 

(e) Representation and Warranties Prior to Closing. The continued validity in
all respects of the foregoing representations and warranties shall be a
condition precedent to the obligation of the party to whom the representation
and warranty is given to close this transaction. If any of Seller’s
representations and warranties are not true and correct at any time on or before
the Closing even if true and correct as of the date of this Agreement or whether
any change in facts or circumstances has made the applicable representation and
warranty no longer true and correct and regardless as to whether Buyer becomes
aware of such fact through Seller’s notification or otherwise, then Buyer may,
after Seller has been given adequate time to rectify said situation, at Buyer’s
option, exercised by written notice to Seller (and as its sole and exclusive
remedy), either (i) proceed with this transaction, accepting the applicable
representation and warranty as being modified by such subsequent matters or
knowledge and waiving any right relating thereto, if any, or (ii) terminate this
Agreement and declare this Agreement of no further force and effect and in which
event Escrow Holder shall, without further instruction, return the Deposit to
Buyer and Seller shall have no further liability hereunder by reason thereof;
provided, that if the breach of any representation or warranty of Seller
hereunder results from the willful and intentional act of Seller, Buyer will
have the rights and remedies available to Buyer under Section 18(b) of this
Agreement upon a default by Seller of its obligations under this Agreement.

 

7. Due Diligence Period.

 

(a) Buyer will have a period commencing on the Effective Date and ending at 6:00
PM Pacific Time on the date that is 30 days after Buyer has received all
Property Information set forth in Schedule 6(a)(3) (the “Due Diligence Period”)
to examine, inspect, and investigate the Property and, in Buyer’s sole judgment
and discretion, to determine whether Buyer desires to purchase the Property. If
Buyer is acting diligently and in good faith to proceed with the consummation of
the transaction contemplated by this Agreement, Seller will agree, upon the
written request of Buyer, to extend the Due Diligence Period up to fourteen (14)
days. Buyer agrees to submit a notice to Seller confirming Buyer has received
all Property Information once received and the date of the notice will become
the Effective Date.

 

(b) Buyer may terminate this Agreement for any or no reason by giving written
notice of such termination to Seller on or before the last day of the Due
Diligence Period. If this Agreement is terminated pursuant to this Section 7,
the Deposit shall be immediately refunded to Buyer, and neither party shall have
any further liability or obligation to the other under this Agreement except for
the indemnity provisions set forth in Section 7(c) of this Agreement and any
other provision of this Agreement that expressly survive the termination of this
Agreement. In the event this Agreement is terminated escrow is required to
return Buyer’s Deposit immediately and Seller agrees and will not cause escrow
to delay the return of the Deposit to Buyer for any reason. If Buyer does not
elect to exercise its right to terminate this Agreement during the Due Diligence
Period, then Buyer shall notify Seller of Buyer’s intention to acquire the
Property before the expiration of the Due Diligence Period. If Buyer does not,
before the expiration of the Due Diligence Period, either affirmatively notify
Seller of its desire to acquire the Property or send a termination notice to
Seller, then Buyer will be deemed to have elected to terminate this Agreement.
If Buyer elects to proceed to purchase the Property, and this Agreement is not
terminated or deemed terminated before the expiration of the Due Diligence
Period, then the Deposit shall be non-refundable except in the event of a
default hereunder by Seller.

 



 6 

 

 

(c) Subject to the rights of tenants under the Leases, Seller will provide to
Buyer reasonable access to the Property for the purpose of examining at Buyers
expense any or all aspects thereof, including conducting on a non-destructive
basis, surveys, architectural, engineering, non-invasive geo-technical and
environmental inspections and tests, and any other inspections, studies, or
tests reasonably required by Buyer. Buyer shall give Seller reasonable notice by
telephone or e-mail before entering onto any of the properties that comprise the
Property to perform inspections or tests, and in the case of tests (i) Buyer
shall specify to Seller the precise nature of the test to be performed, and (ii)
Seller may require, as a condition precedent to Buyer’s right to perform any
such test, that Buyer deliver Seller evidence of public liability and other
appropriate insurance naming Seller as an additional insured thereunder. Such
examination of the physical condition of the Property, including the Third Party
Inspection Report (defined in Section 7(d) below) may include an examination for
the presence or absence of hazardous or toxic materials, substances or wastes,
which shall be performed or arranged by Buyer at Buyer’s sole expense. Buyer
shall keep the Property free and clear of any liens and will indemnify, protect,
defend, and hold each Seller Related Party (defined below) harmless from and
against all losses, costs, damages, claims, liabilities and expenses (including
reasonable attorneys’ fees and court costs) (collectively, “Losses”) arising
from damage to the Property and injury to persons asserted against or incurred
by any Seller Related Party as a result of such entry by Buyer, its agents,
employees or representatives (except that Buyer shall have no liability or
indemnity obligation for any diminution in the value of the Property as a result
of any unfavorable analysis, test, study, opinion or recommendation made to or
for or reach by Buyer). If any inspection or test disturbs the Property and
Buyer does not acquire the Property, Buyer will restore the Property to
substantially the same condition as existed prior to any such inspection or
test. Buyer and its agents, employees, and representatives may, upon not less
than 24 hours prior telephonic notice to Seller, examine and make copies of all
books and records and other materials relating to the condition of the Property
in Seller’s possession at the office where such records are maintained. Any
information provided to or obtained by Buyer with respect to the Property shall
be subject to the provisions of Section 22(p) of this Agreement. The obligations
of Buyer under this Section shall survive the termination of the Agreement.

 

(d) Buyer may retain a contractor or home inspector to prepare a report or
reports describing the physical condition of the Property as a whole and as
individual properties seperately (collectively, the “Third Party Inspection
Report”), which Third Party Inspection Report shall adequately identify any
necessary repairs, improvements or replacements, which shall include, without
limitation, any replacement of items near the end or beyond its applicable
useful life, and the estimated costs of such repairs, improvements or
replacements (collectively, the “Necessary Repairs”). The person or entity
preparing the Third Party Inspection Report must be licensed to perform such
inspections in the jurisdiction where the Property is located, and may not be,
or have ever been, owned or controlled by Buyer or an affiliate of Buyer or
otherwise not at arm’s length from Buyer. Buyer will provide a copy of the Third
Party Inspection Report to Seller prior to the expiration of the Due Diligence
Period. If any Necessary Repairs are identified in the Third Party Inspection
Report both Buyer and Seller must agree on the items to be repaired and the cost
of such repairs. For items both Buyer and Seller agree to be repaired, Seller
shall have the right to (i) make the Necessary Repairs after Closing and the
estimated cost of the Necessary Repairs as set forth in the Third Party
Inspection Report shall be held in escrow by the Escrow Holder until such
Necessary Repairs are completed as described in Section 7(d)(1) below, or (ii)
reduce the Purchase Price by the estimated cost of the repairs, improvements or
replacements set forth in the Third Party Inspection Report. In the event Seller
elects to reduce the Purchase Price, Seller and Buyer agree that the Purchase
Price will be reduced by an agreed upon amount by both Buyer and Seller Normal
wear and tear shall not constitute grounds for a reduction in the Purchase
Price. If the cost to make the repairs, improvements and/or replacements
identified in the Third Party Inspection Report on any individual home can not
be agreed to by both Buyer and Seller and Seller does not agree to reduce the
Purchase Price by the identified cost of such repairs, improvements and
replacements as set forth in the Third Party Inspection Report, then Buyer may,
upon written notice to Seller and prior to the end of the Due Diligence Period,
elect to (i) close the transaction as contemplated or (ii) terminate this
Agreement. If Buyer terminates this Agreement in accordance with this Section
7(d), then this Agreement will have no further force or effect, the parties will
have no further obligations to each other 3 and Escrow Holder shall refund the
Deposit to Buyer. The reductions to the Purchase Price contemplated in this
Section 7(d) are in addition to those contemplated in Section 5(b) and 5(c) of
this Agreement.

 



 7 

 

 

(1) If Seller elects to make the repairs contemplated in Section 7(d) above, a
Purchase Price Escrow Repair Holdback amount of $150,000.00 or the agreed upon
estimated cost of “Necessary Repairs” if less than $150,000.00(the “Purchase
Price Escrow Repair Holdback”) shall be withheld by the Escrow Holder until such
time as Seller has completed all Necessary Repairs to Buyer’s reasonable
satisfaction. Such Necessary Repairs shall be completed by Seller, at Seller’s
sole cost and expense, not later than ninety (90) days after Closing (the
“Holdback Repair Period”). Seller shall provide to Buyer invoices and related
back-up documentation reasonably acceptable to Buyer pertaining to all Necessary
Repairs, as well as photographs reasonably acceptable to Buyer depicting each
and every item to be repaired before such repair has begun and after such repair
has been completed. Purchase Price Holdback funds shall remain held by the
Escrow Holder until all Necessary Repairs are completed to Buyer’s reasonable
satisfaction. Upon the end of the Holdback Repair Period or sooner upon Buyer’s
election, Buyer shall review the status of the Necessary Repairs and, if any
repairs have been completed to Buyer’s reasonable satisfaction, Buyer shall at
that time instruct the Escrow Holder to release funds pertaining to such
completed repairs described in the Third Party Inspection Report. If after
Buyer’s review of the Necessary Repairs Buyer determines that all of the
Necessary Repairs have been completed during the Holdback Repair Period, any
Purchase Price Escrow Repair Holdback funds remaining in Escrow Holder’s custody
shall be released to Seller.

 

(e) Notwithstanding any provision to the contrary set forth herein, in addition
to the rights set forth in Sections 5(c), 5(b) and 7(d), on or before the
expiration of the Due Diligence Period, Buyer may in its sole discretion, elect
to designate specified properties from the properties identified on Exhibit A as
Excluded Properties as defined in Section 5(c). In the event of such an
election, Buyer shall deliver to Seller a notice stating which properties it has
designated as Excluded Properties no later than no later than the end of the due
diligence period (the “Notice to Seller”). Upon delivery of the Notice to
Seller, the designated properties described in the Notice to Seller shall be
Excluded Properties, and the terms of Section 5(c) shall apply with respect
thereto.

 

8. As Is Sale.

 

(a) BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS SELLING AND BUYER
IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS DELIVERED BY
SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS,
OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING WITHOUT
LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO THE STRUCTURAL ELEMENTS, FOUNDATION,
ROOF, APPURTENANCES, ACCESS, LANDSCAPING, PARKING FACILITIES AND THE ELECTRICAL,
MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND
APPLIANCES, (II) THE QUALITY, NATURE, ADEQUACY, AND PHYSICAL CONDITION OF SOILS,
GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND
PHYSICAL CONDITION OF UTILITIES SERVING THE PROPERTY, (IV) THE DEVELOPMENT
POTENTIAL OF THE PROPERTY, AND THE PROPERTY’ USE, HABITABILITY, MERCHANTABILITY,
OR FITNESS, SUITABILITY, VALUE OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY OR ANY OTHER
PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE PROPERTY, (VI) THE COMPLIANCE OF
THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS,
STATUTES, ORDINANCES, COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL
OR QUASI-GOVERNMENTAL ENTITY OR OF ANY OTHER PERSON OR ENTITY, (VII) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS (AS DEFINED IN ANY ENVIRONMENTAL
STATUTE) ON, UNDER OR ABOUT THE PROPERTY OR THE ADJOINING OR NEIGHBORING
PROPERTY, (VIII) THE QUALITY OF ANY LABOR AND MATERIALS USED IN ANY IMPROVEMENTS
ON THE PROPERTY, (IX) THE CONDITION OF TITLE TO THE PROPERTY, (X) THE LEASES
(INCLUDING ALL SERVICE CONTRACTS) AND ANY OTHER AGREEMENTS AFFECTING THE
PROPERTY AND (XI) THE ECONOMICS OF ANY PAST OR FUTURE OPERATIONS OF THE
PROPERTY.

 

9. Survival of Representations and Warranties After Closing.

 

(a) All representations and warranties of Seller herein shall survive the
Closing for a period ofsix (6) months (the “Limitation Period”).

 



 8 

 

 

(b) Buyer shall provide actual written notice to Seller of any breach of any of
Seller’s warranties or representations of which Buyer acquires knowledge,
through any means, at any time after the Closing Date but prior to the
expiration of the Limitation Period, and shall allow Seller thirty (30) days
within which to cure such breach, or, if such breach is susceptible of cure but
cannot reasonably be cured within thirty (30) days, an additional reasonable
time period required to effect such cure so long as such cure has been commenced
within such thirty (30) days and diligently pursued but in no event more than
ninety (90) days. If Seller fails to cure such breach after actual written
notice and within such cure period (as extended), Buyer’s sole remedy shall be a
return of actual documented monetary losses related to said uncured breach.

 

10. Closing.

 

(a) The purchase and sale transaction contemplated in this Agreement shall occur
on the date and in the manner specified in the Basic Terms section of this
Agreement (the “Closing Date”), provided that all conditions precedent to the
Closing have been fulfilled or have been waived in writing by the respective
party entitled to waive same. Notwithstanding anything contained in this
Agreement to the contrary, if any of the homes comprising the Property become
vacant at least five (5) days prior to the Closing (the “Vacant Homes”), Buyer
shall have the right to defer the purchase of the Vacant Homes until such time
as Seller enters into a lease for such homes with tenants satisfying
qualification standards mutually acceptable to Seller and Buyer, and upon terms
reasonably acceptable to Buyer. The closing(s) for the Vacant Homes shall occur
on a date mutually acceptable to Seller and Buyer but not later than fifteen
(15) days after Seller notifies Buyer that the conditions in the preceding
sentence have been satisfied with respect to the applicable Vacant Homes. In
such event, the amount of the Purchase Price paid by Buyer at the Closing Date
and at each subsequent closing of the Vacant Homes thereafter shall be based on
the Assigned Home Value of the homes purchased at each respective closing.
Further notwithstanding anything contained in this Agreement to the contrary, if
Seller fails to enter into a lease for any of the Vacant Homes with tenants that
satisfy Buyer’s tenant qualification standards and upon terms acceptable to
Buyer within sixty (60) days after the initial Closing Date, Buyer shall have
the right to exclude any such Vacant Homes from the transaction contemplated
under this Agreement by delivering written notice to Seller, in which event
neither party shall have any further rights or obligations with respect to such
Vacant Homes.

 

(b) On or before the Closing Date, the parties shall establish the usual form of
deed and money escrow with Escrow Holder. Counsel for the respective parties are
hereby authorized to execute the escrow trust instructions as well as any
amendments thereto.

 

11. Conditions to Buyer’s Obligation to Close.

 

(a) Buyer will not be obligated to proceed with the Closing unless and until
each of the following conditions has been either fulfilled or waived in writing
by Buyer:

 

(1) This Agreement shall not have been previously terminated pursuant to any
other provision hereof;

 

(2) Seller shall be prepared to deliver or cause to be delivered to Buyer all
instruments and documents to be delivered to Buyer at the Closing pursuant to
Section 14 and Section 16 or any other provision of this Agreement; and

 

(3) All property managing services provided to the Property under any property
management agreement shall have been terminated on or prior to the Closing at no
cost, liability or expense to Buyer.

 

(b) If any of the foregoing conditions are not fulfilled or if Seller does not
provide assurances acceptable Buyer, in Buyer’s sole and absolute discretion,
that such conditions will be fulfilled in the immediate near future on or before
the time for Closing hereunder, then subject to the provisions of Section 18(b)
hereof, Buyer may elect, upon notice to Seller, to terminate this Agreement, in
which event the Deposit shall be returned to Buyer, and neither party shall have
any further liability or obligation to the other, except for the provisions of
this Agreement which are expressly stated to survive the termination of this
Agreement.

 



 9 

 

 

12. Conditions to Seller’s Obligation to Close.

 

(a) Seller will not be obligated to proceed with the Closing unless and until
each of the following conditions has been fulfilled or waived in writing by
Seller:

 

(1) Buyer shall be prepared to pay to Seller the Purchase Price and all other
amounts to be paid to it at Closing pursuant to the provisions of this
Agreement;

 

(2) Buyer shall be prepared to deliver to Seller all instruments and documents
to be delivered to Seller at the Closing pursuant to Section 15 and Section 16
or any other provision of this Agreement; and

 

(3) This Agreement shall not have been previously terminated pursuant to any
other provision hereof.

 

(b) If the foregoing conditions are not fulfilled on or before the time for
Closing hereunder, then subject to the provisions of Section 18(a) hereof,
Seller may elect, upon notice to Buyer, to terminate this Agreement, in which
event the Deposit shall be returned to Buyer, and neither party shall have any
further liability or obligation to the other, except for the provisions of this
Agreement which are expressly stated to survive the termination of this
Agreement.

 

13. Title Insurance.

 

(a) Following the execution and delivery of this Agreement, at Seller’s expense,
Seller shall cause Title Company to deliver to Buyer a commitment for the Title
Policy described in subsection (b) below (the “Title Commitment”), together with
legible copies of all of the underlying documentation described in such Title
Commitment. Seller shall, within seven business days after the execution of this
Agreement, deliver to Buyer the most recent surveys of the properties that
comprise the Property in Seller’s possession (the “Surveys”)

 

(b) At Closing, and as a condition thereof, Buyer shall receive an owner’s title
insurance policy (the “Title Policy”) at Buyer’s expense issued by Title
Company, dated the day of Closing, with liability in the full amount of the
Purchase Price, the form of which shall be an American Land Title Association
Owner’s Policy, Standard Form B, 1992 (or other form preferred by Buyer or
required or promulgated pursuant to applicable state insurance regulations),
subject only to the Permitted Exceptions (defined below). The Title Policy may
contain any endorsements requested by Buyer.

 

(c) Prior to the expiration of the Due Diligence Period, Buyer shall review
title to the Property as disclosed by the Title Commitment and the Surveys, and
satisfy itself as to the availability from the Title Company of the Title Policy
and all requested endorsement to such Title Policy. Buyer shall have the right
to obtain an update of the Surveys or to secure new surveys at any time prior to
the expiration of the Due Diligence Period.

 

(d) Seller shall have no obligation to remove or cure title objections, except
for (1) liens of an ascertainable amount created by Seller, which liens Seller
shall cause to be released at the Closing or affirmatively insured over by the
Title Company with Buyer’s approval, (2) any exceptions or encumbrances to title
which are created by Seller after the date of this Agreement without Buyer’s
consent, and (3) non-consensual liens which liens Seller shall cause to be
released at the Closing or affirmatively insured over by the Title Company. In
addition, Seller shall provide the Title Company with any affidavits, ALTA
statements or personal undertakings (collectively, an “Owner’s Affidavit”), in
form and substance reasonably acceptable to the Title Company, that will permit
the Title Company to remove the standard “mechanics lien” and “GAP” exceptions
and otherwise issue the Title Policy in the form required by Buyer.

 



 10 

 

 

(e) “Permitted Exceptions” shall mean: (1) any exception arising out of an act
of Buyer or its representatives, agents, employees or independent contractors;
(2) zoning and subdivision ordinances and regulations; (3) the specific
exceptions in the Title Commitment that the Title Company has not agreed to
insure over or remove from the Title Commitment as of the end of the Due
Diligence Period and that Seller is not required to remove as provided above;
(4) items shown on the Surveys or any updated or new surveys of the Property
which have not been removed as of the end of the Due Diligence Period; (5) real
estate taxes and assessments not yet due and payable; and (6) rights of tenants
under the Leases, as occupancy tenants only and without any rights of first
refusal, rights of first offer or purchase options.

 

14. Documents to be Delivered to Buyer at Closing. At Closing, Seller shall
deliver or cause to be delivered to Buyer each of the following instruments and
documents:

 

(a) Deed. The Deed, in the form attached hereto as Exhibit C.

 

(b) Bill of Sale. The Bill of Sale covering the Personal Property, in the form
attached hereto as Exhibit D.

 

(c) The Title Policy. The Title Policy may be delivered after the Closing if at
the Closing the Title Company issues a currently effective, duly-executed
“marked-up” Title Commitment and irrevocably commits in writing to issue the
Title Policy in the form of the “marked-up” Title Commitment after the Closing.

 

(d) Assignment of Leases and Contracts. An Assignment of Leases and Contracts,
in the form attached hereto as Exhibit E, transferring and assigning to Buyer,
to the extent the same are assignable, all right, title and interest of Seller
in the Leases and the other property described therein.

 

(e) Transfer Tax Declarations. Original copies of any required real estate
transfer tax or documentary stamp tax declarations executed by Seller or any
other similar documentation required to evidence the payment of any tax imposed
by the state, county and city on the transaction contemplated hereby.

 

(f) FIRPTA. An affidavit, in the form attached hereto as Exhibit F, stating
Seller’s U.S. taxpayer identification number and that Seller is a “United States
person”, as defined by Internal Revenue Code Section 1445(f)(3) and Section
7701(b).

 

(g) Owner’s Affidavit. The Owner’s Affidavit materials referred to in Section
13(d) above.

 

(h) Surveys, Plans, Permits and Specifications. All existing surveys,
blueprints, drawings, plans and specifications, permits, and operating manuals
for or with respect to any of the properties that comprise the Property or any
part thereof to the extent the same are in Seller’s possession.

 

(i) Keys. All keys to the improvements, to the extent the same are in Seller’s
possession.

 

(j) Leases. Originals of all Leases in effect on the Closing Date (or copies
thereof in the event the originals are not in Seller’s possession, or in the
possession of Sellers’ property manager and such copies of Leases are in
Seller’s possession), and the tenant files with respect to such Leases, to the
extent the same are in Seller’s possession.

 

(k) Certificate. A certificate (the “Update”) of Seller dated as of the Closing
Date certifying that the representations and warranties of Seller set forth in
Section 6(a) of this Agreement as applicable, remain true and correct in all
material respects as of the Closing Date, except as to Schedule 6(a)(5), which
Update shall be dated no earlier than three (3) days prior to Closing.

 

(l) Other Deliveries. Such other documents and instruments as may be required by
any other provision of this Agreement or as may reasonably be required to carry
out the terms and intent of this Agreement.

 



 11 

 

 

15. Documents to be Delivered to Seller at Closing. At Closing, Buyer shall
deliver or cause to be delivered to Seller each of the following instruments,
documents and amounts:

 

(a) Purchase Price. The Purchase Price, subject to adjustment and proration as
provided in Section 17 below.

 

(b) Transfer Tax Declarations. Original copies of any required real estate
transfer tax or documentary stamp tax declarations executed by Buyer or any
other similar documentation required to evidence the payment of any tax imposed
by the state, county and city on the transaction contemplated hereby.

 

(c) Assignment of Leases. A counterpart of the Assignment of Leases and
Contracts, in the form attached hereto as Exhibit E.

 

(d) Certificate. A certificate of Buyer (the “Buyer’s Update”) dated as of the
Closing Date certifying that the representations and warranties of Buyer set
forth in Section 6(b) of this Agreement as applicable, remain true and correct
in all material respects as of the Closing Date, which Buyer’s Update shall be
dated no earlier than three (3) days prior to Closing.

 

(e) Other Documents. Such other documents and instruments as may be required by
any other provision of this Agreement or as may reasonably be required to carry
out the terms and intent of this Agreement.

 

16. Documents to be Delivered by Seller and Buyer at Closing. At Closing, Buyer
and Seller shall deliver or cause to be delivered each of the following
instruments and documents:

 

(a) Escrow Instructions. Escrow instructions (as described in Section 10(b)).

 

(b) Settlement Statement. A fully executed settlement statement.

 

(c) Notice to Tenants. A duly executed notice to each of the tenants under the
Leases.

 

17. Prorations and Adjustments.

 

(a) The following items shall be prorated and adjusted based upon the number of
calendar days in the measuring period between Seller and Buyer as of midnight on
the date of Closing, except as otherwise specified:

 

(1) Taxes. All real estate taxes and assessments (“Taxes”) assessed against the
Property for the year of Closing shall be prorated as follows: Seller will be
responsible for the payment of Taxes applicable to the period before the Closing
Date, and Buyer will be responsible for the period on and after the Closing
Date. If the actual taxes and assessments cannot be determined for such year as
of the Closing Date, then the parties shall make such proration based upon One
Hundred and Ten percent (110%) of the most recently issued tax bill for the
Property and thereafter, make a final adjustment of such Taxes upon receipt of
the final bill. The provisions of this Section 17(a)(1) shall survive Closing.

 

(2) Utilities. All utilities shall be prorated based upon estimates using the
most recent actual invoices. Seller shall receive a credit for the amount of
deposits, if any, with utility companies that are transferable and that are
assigned to Buyer at the Closing. In the case of non-transferable deposits,
Buyer shall be responsible for making any security deposits required by utility
companies providing service to the Property.

 



 12 

 

 

(3) Collected Rent. Buyer shall receive a credit for any rent and other income
(and any applicable state or local tax on rent) under Leases collected by Seller
before Closing that applies to any period after Closing. Uncollected rent and
other uncollected income shall not be prorated at Closing. After Closing, Buyer
shall apply all rent and income collected by Buyer from a tenant (x) first to
such tenant’s rental obligations for the month in which the Closing occurs, (y)
next to such tenant’s monthly rental for the month in which the payment is made,
and (z) then to arrearages in the reverse order in which they were due,
remitting to Seller, after deducting collection costs, any rent or expense
reimbursements properly allocable to Seller’s period of ownership. Buyer shall
bill and attempt to collect such rent arrearages in the ordinary course of
business, but shall not be obligated to engage a collection agency or take legal
action to collect any rent arrearages. Any rent or other income received by
Seller or Buyer after Closing which are owed to Seller or Buyer shall be
remitted to Seller or Buyer as applicable, promptly after receipt.

 

(b) Tenant Security Deposits. All unapplied tenant security deposits (and
interest thereon if required by law or contract to be earned thereon) under the
Leases, shall be credited to Buyer at Closing.

 

(1) Service Contracts. With respect to any contracts that are assumed by Buyer
and survive the Closing, Seller shall receive a credit for prepaid charges and
premiums applicable to Buyer’s period of ownership. The Buyer shall receive a
credit for any payments made in arrears. In addition and without limitation of
the foregoing, Buyer shall receive a credit under any assumed contract (each a
“Service Provider Contract”) in which Seller has received any advance payments
or other income from the servicer provider under such Service Provider Contract
in exchange for agreeing to enter into such Service Contract (regardless of
whether such advance payment or other income was paid in a lump sum or in
installments). Any lump sum payments shall be pro-rated on a straight line basis
over the term of any applicable Service Provider Contract.

 

(2) Owner Deposits. Seller shall be entitled to the return of all bonds,
deposits, letters of credit, set aside letters or other similar items, if any,
that are outstanding with respect to the Property that have been provided by
Seller or any of its affiliates, agents or investment advisors to any
governmental agency, public utility, or similar entity (collectively, “Owner
Deposits”). Buyer shall replace such Owner Deposits. To the extent that any
funds are released as a result of the termination of any Owner Deposits for
which Seller did not receive a credit, such funds shall be delivered to Seller
immediately upon their receipt.

 

(c) Final Prorations. With regards to any prorations set forth in this Section
17 that are based upon estimates, such prorations shall be readjusted based upon
the actual bills after the Closing and before the expiration of the Limitation
Period. The provisions of this Section 17(c) shall survive Closing.

 

18. Default; Termination(a).

 

(a) IF THE CLOSING FAILS TO OCCUR BECAUSE OF BUYER’S DEFAULT, THE DEPOSIT SHALL
BE RETAINED BY SELLER AS LIQUIDATED DAMAGES. THE PARTIES HERETO EXPRESSLY AGREE
AND ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN BECAUSE OF THE NATURE
OF THE PROPERTY AND THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’
REASONABLE ESTIMATE OF SUCH DAMAGES. THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF ANY
APPLICABLE LAWS, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 18, SELLER
AND BUYER AGREE THAT THIS LIQUIDATED DAMAGES PROVISION IS INTENDED TO BE
SELLER’S SOLE AND EXCLUSIVE REMEDY FOR A DEFAULT BY BUYER, BUT IS NOT INTENDED
AND SHOULD NOT BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY BUYER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.

 

SELLER’S INITIALS: _____ BUYER’S INITIALS: _____

 

 

(b) If Seller defaults in any material respect hereunder, then provided Buyer is
not in default any material respect, Buyer may, at its sole election, either:

 



 13 

 

 

(1) Terminate this Agreement, whereupon the Deposit shall be promptly returned
to Buyer, and neither party shall have any further liability or obligation to
the other, except for the provisions of this Agreement which are expressly
stated to survive the termination of this Agreement; or

 

(2) Assert and seek judgment against Seller for specific performance with
respect to all of the properties that comprise the Property. If a court of
competent jurisdiction determines that the remedy of specific performance is not
available to Buyer, then Buyer shall have the right to assert and seek judgment
against Seller for actual contract damages (not exceed $50,000.00).

 

19. Expenses.

 

(a) All fees related to abstracting title, all state and county transfer taxes
and documentary stamps, brokerage commissions, and one-half of the fee charged
by Escrow Holder (not to exceed an amount that is customary for the type of
transaction contemplated under this Agreement in Oklahoma County, Oklahoma),
shall be borne by Seller.

 

(b) All recording fees respecting the Deed, title insurance premiums for the
Title Policy, and one-half of the fee charged by Escrow Holder, shall be borne
by Buyer.

 

(c) All other reasonable costs, charges, and expenses shall be borne and paid as
provided in this Agreement, or in the absence of such provision, shall be shared
equally by Seller and Buyer.

 

20. Intermediaries. (a) Buyer and Seller acknowledge and agree that Broker (as
defined in the Basic Terms) has acted as a broker in connection with this
transaction. Upon Closing, Seller agrees to pay a brokerage commission to Broker
in an amount equal to three percent (3%) of the Purchase Price paid by Buyer to
Seller. All brokerage fees are to be paid through Escrow Holder at Closing as a
Closing Cost.

 

(b) Seller represents to Buyer, and Buyer represents to Seller, that except for
Broker, there are no fees owed to any broker, finder, or intermediary of any
kind with whom such party has dealt in connection with this transaction. Except
as expressly set forth above, if any claim is made for broker’s or finder’s fees
or commissions in connection with the negotiation, execution or consummation of
this Agreement or the transactions contemplated hereby, each party shall defend,
indemnify and hold harmless the other party from and against any such claim
based upon any statement, representation or agreement of such party, which
obligation shall survive Closing.

 

21. Destruction of Improvements.

 

(a) If, prior to Closing, any of the Improvements on any of the properties that
comprise the Property are damaged or destroyed such that the cost of repair or
replacement of such improvements is material (“Material Damage”), or a
condemnation proceeding is commenced or threatened in writing by a governmental
or quasi-governmental agency with the power of eminent domain (“Condemnation”),
then:

 

(1) Buyer may elect, within fourteen (14) days from receipt of notice of said
Material Damage, or notice of a Condemnation, by written notice to Seller, to
exclude the individual property affected by such event from this transaction;
provided that if more than twenty-five percent (25%) of the properties that
comprise the Property suffer Material Damage, or become the subject of a
Condemnation, then Buyer may terminate this Agreement. If necessary, the time of
Closing shall be extended to permit Buyer to evaluate and make the elections
contemplated in this Section 21. If Buyer elects to terminate this Agreement in
accordance with this Section 21, then the Deposit shall be returned to Buyer
and, except for the provisions of this Agreement that expressly survive Closing
or earlier termination of this Agreement, this Agreement shall be void and of no
further force and effect, and neither party shall have any liability to the
other by reason hereof; or

 



 14 

 

 

(2) If Buyer elects to exclude certain properties from this transaction, and
proceed to the Closing, then the Purchase Price will be reduced by the aggregate
Assigned Home Value of the excluded properties. If, however, it is determined
that any damage to one or more properties does not constitute a Material Damage,
or Buyer elects to purchase one or more properties that have suffered Material
Damage, then the transaction contemplated hereby shall be closed without a
reduction in the Purchase Price, and Seller shall assign to Buyer Seller’s
rights in any insurance proceeds or Condemnation award to be paid to Seller in
connection with such damage or Condemnation, and, in the case of Material
Damage, Seller shall pay to Buyer an amount equal to the deductible under
Seller’s policy of casualty insurance and Seller shall execute and deliver to
Buyer all required proofs of loss, assignments of claims and other similar
items.

 

(b) For purposes of this Section 21, damage or destruction will be considered
“Material Damage” if one or more of the properties that comprise the Property
are rendered uninhabitable, or if the time to repair such damage, despite
reasonable expectations with respect to repairs, is reasonably by Buyer to
exceed three months. If, prior to Closing, any of the improvements on the
Property are damaged or destroyed and such damage is not Material Damage, Buyer
shall remain obligated to close hereunder with no abatement in the Purchase
Price. At Closing, Seller shall assign to Buyer Seller’s rights in any insurance
proceeds to be paid to Seller in connection with such damage or destruction, and
Buyer shall receive a credit against the Purchase Price in an amount equal to
the deductible amount under Seller’s casualty insurance policy.

 

22. General Provisions.

 

(a) Entire Agreement. This written Agreement, including all Exhibits attached
hereto and documents to be delivered pursuant hereto, shall constitute the
entire agreement and understanding of the parties, and there are no other prior
or contemporaneous written or oral agreements, undertakings, promises,
warranties, or covenants not contained herein.

 

(b) Amendments in Writing. This Agreement may be amended only by a written
memorandum subsequently executed by all of the parties hereto.

 

(c) Waiver. No waiver of any provision or condition of this Agreement by any
party shall be valid unless in writing signed by such party. No such waiver
shall be taken as a waiver of any other or similar provision or of any future
event, act, or default.

 

(d) Time of the Essence. Time is of the essence of this Agreement. However, if
Buyer is acting diligently and in good faith to proceed with the consummation of
the transaction contemplated by this Agreement on the Closing Date, Seller will
agree, upon the written request of Buyer, to extend the Closing Date up to three
(3) business days. In the computation of any period of time provided for in this
Agreement or by law, any date falling on a Saturday, Sunday or legal holiday
when banks are not open for business in the State where the Property is located,
will be deemed to refer to the next day which is not a Saturday, Sunday, or
legal holiday when banks are not open for business in such State.

 

(e) Severability. If any provision of this Agreement is rendered unenforceable
in whole or in part, such provision will be limited to the extent necessary to
render the remainder of the Agreement valid, or will be deemed to be removed
from this Agreement, as circumstances require, and this Agreement shall be
construed as if said provision had been incorporated herein as so limited, or as
if said provision has not been included herein, as the case may be.

 

(f) Headings. Headings of sections are for convenience of reference only, and
shall not be construed as a part of this Agreement.

 

(g) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefits of the parties hereto, and their respective successors, and
permitted assigns. This Agreement may not be assigned by either party without
the consent of the other party, except that Buyer may, without consent from
Seller, assign this Agreement to an affiliate of Buyer, Reven Housing REIT,
Inc., or any affiliate of Reven Housing REIT, Inc. or any entity formed by Buyer
for the purpose of acquiring or taking title to the Property; provided that such
assignment will not release Buyer from its obligations under this Agreement. Any
assignment in accordance with this Section 22(g) will entitle the assignee
thereunder to all rights and benefits, and subject such assignee to all
obligations, of Buyer hereunder.

 



 15 

 

 

(h) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed, or sent by Federal Express,
UPS or other recognized overnight courier service for next business day
delivery, or sent by facsimile transmission or electronic mail (so long as
reasonable evidence that such notice was sent and received is obtained by the
sending party). Any notice provided hereunder shall be deemed to be given when
sent in accordance with this provision, but any time to respond to such notice
as provided in this Agreement will not commence until the actual receipt of the
notice. Notices will be deemed valid if sent to the parties as follows:

 

IF TO BUYER

 

Reven Housing Funding 2, LLC

P.O. Box 1459

La Jolla, California 92038-1459

Phone: (858) 459-4000

e-mail: cmc@revenhousingreit.com

e-mail: mps@revenhousingreit.com

Attention: Chad Carpenter and Michael Soni

 

with a copy to:

 

Greenberg Traurig, LLP

1000 Louisiana, Suite 1700

Houston, Texas 77002

Phone: (713) 374-3521

e-mail: parkerd@gtlaw.com

Attention: David W. Parker

 

IF TO SELLER:

 

c/o Signature Holdings, LLC

2500 Boardwalk, Suite 180

Norman, Oklahoma 73069

Phone: (405) 535-9767

e-mail: richard@fs-homes.com

Attention: Richard Foster

 

IF TO ESCROW HOLDER:

 

Fidelity National Title Insurance Company

1300 Dove Street, Suite 130

Newport Beach, California 92660

Phone: (949) 221-4715

e-mail: paul.mcdonald@fnf.com

Attention:  Paul McDonald

 

or to such additional or other persons, at such other address or addresses as
may be designated by notice from Buyer or Seller, as the case may be, to the
other. Notices by mail shall be sent by United States certified or registered
mail, return receipt requested, postage prepaid, and shall be deemed given upon
receipt or refusal of receipt. Notices by facsimile or electronic mail shall be
deemed given and effective upon receipt or refusal of receipt. Notices by
overnight courier shall be deemed given and effective upon receipt or refusal of
receipt from Federal Express, UPS or another recognized overnight courier
service.

 



 16 

 

 

(i) Governing Law; Venue. To the extent enforceable, the parties agree that this
Agreement shall be governed in all respects by the internal laws of the State of
Oklahoma; provided that if the dispute involves an individual property the law
of the State where such property is located will apply. The provisions of this
Section 22(i) will survive the termination of this Agreement.

 

(j) Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument.

 

(k) Attorneys’ Fees. If any action or proceeding brought by either party against
the other under this Agreement, the prevailing party shall be entitled to
recover all costs and expenses including its attorneys’ fees in such action or
proceeding in such amount as the court may adjudge reasonable. . If the party
that commenced or instituted the action, suit or proceeding dismisses or
discontinues it without the concurrence of the other party, such other party
shall be deemed the prevailing party. The provisions of this Section 22(k) will
survive any termination of this Agreement.

 

(l) Construction. . All words herein that are expressed in the neuter gender
shall be deemed to include the masculine, feminine and neuter genders and any
word herein that is expressed in the singular or plural shall be deemed,
whenever appropriate in the context, to include the plural and the singular.

 

(m) Reporting Obligations. Seller and Buyer hereby designate Escrow Holder to
act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions. If required under applicable law, Seller,
Buyer and Escrow Holder shall execute at Closing a Designation Agreement
designating the Escrow Holder as the reporting person with respect to the
transaction contemplated by this Agreement.

 

(n) 1031 Exchange. Either party may involve this transaction in a like-kind
exchange under Internal Revenue Code Section 1031, the cost and expense of which
will be borne solely by the party invoking such structure. Each party shall
reasonably cooperate with the other in such structure, provided that the party
that is not participating in a like-kind exchange shall incur no material costs,
expenses or liabilities in connection with the other’s exchange and will not be
required to take title to or contract for purchase of any other property. If
either party uses a qualified intermediary or exchange accommodator to
effectuate the exchange, any assignment of the rights or obligations of such
party shall not relieve, release or absolve such party of its obligations to the
other.

 

(o) Intentionally Deleted.

 

(p) Confidentiality. Buyer, Seller, and their respective representatives shall
hold in strictest confidence all data and information obtained with respect to
the transaction contemplated herein, including, without limitation, the
operation and management of the Property, whether obtained before or after the
execution and delivery hereof, as well as of Buyer’s plans to purchase the
Property or other properties in other locations, and shall not use such data or
information for purposes unrelated to this Agreement or disclose the same to
others except as expressly permitted hereunder. The preceding sentence shall not
be construed to prevent Buyer or Seller from disclosing to their prospective
lenders or investors, or to its officers, directors, attorneys, accountants,
architects, engineers and consultants to perform their designated tasks in
connection with Buyer’s inspection and proposed acquisition of the Property,
provided Buyer advises any such party of the confidential nature of the
information disclosed. However, neither party shall have this obligation
concerning information which: (a) is published or becomes publicly available
through no fault of either the Buyer or Seller; (b) is rightfully received from
a third party; or (c) is required to be disclosed by law. Notwithstanding the
preceding, nothing in this Agreement will prevent or be deemed to limit Buyer’s
ability to disclose the existence of this Agreement, and the nature of any
material terms herein, to the Securities and Exchange Commission or any other
governmental agency to which Buyer, or its successors hereunder, have a
disclosure obligation under any applicable law. The terms of this Section 22(p)
shall survive the consummation of the transaction contemplated herein or the
earlier termination of this Agreement.

 



 17 

 

 

(q) Post-Closing Vacancy Holdback. Ten Thousand and 00/100 Dollars ($10,000.00)
of the Purchase Price (the “Post-Closing Vacancy Holdback”) shall be withheld by
the Escrow Holder subject to the following terms. If any of the properties that
comprise the Property become tenantless or vacant because the tenant or other
occupant breached the lease or other occupancy agreement within sixty (60) days
after Closing, for each such property, Buyer shall provide back-up documentation
reasonably satisfactory to Seller documenting the breach and missing tenant or
vacancy and shall be refunded the amount of actual rent for the unit in
question, not to exceed Two Thousand and 00/100 Dollars ($2,000.00) per
occurrence, from the Post-Closing Vacancy Holdback. After sixty (60) days have
elapsed after the closing, the balance of the Post-Closing Vacancy Holdback, if
any, shall be delivered to Seller

 

(r) Post-Closing Return of Properties. If during the sixty (60) day period after
Closing Buyer learns that any leases, other occupancy agreements or contracts of
any kind on properties that comprise the Property provide the tenant, occupant
or any other third party with an option to purchase the property, a right of
first refusal, a right of first offer or any other contractual option or right
to purchase the property, then the sale of such property to Buyer shall be
rescinded and the purchase price of such property shall be refunded by Seller to
Buyer within thirty (30) days of Buyer’s written notice to Seller. Buyer’s
notice to Seller shall include back-up documentation reasonably satisfactory to
Seller demonstrating the existence of the option to purchase the property, a
right of first refusal, a right of first offer, or any other contractual option
or right to purchase the property.

 

[SIGNATURE PAGE FOLLOWS]

 

 18 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

  SELLER         SIGNATURE HOLDINGS, LLC               By: /s/ Richard Foster  
  Richard Foster     Manager               WRG Investments, LLC              
By: /s/ Richard Foster     Richard Foster     Manager         Foster Signature
Investments, LLC               By: /s/ Richard Foster     Richard Foster    
Manager         Lone Oak Run Investment Holdings, LLC               By: /s/
Richard Foster     Richard Foster     Manager               BUYER          
REVEN HOUSING FUNDING 2, LLC,   a Delaware limited liability company            
  By: /s/ Chad Carpenter     Chad Carpenter     Chief Executive Officer



 

 19 

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS DESCRIPTIONS 1. EXHIBIT A DESCRIPTION OF THE PROPERTIES 2. EXHIBIT B
LIST OF CONTRACTS 3. EXHIBIT C FORM OF DEED 4. EXHIBIT D FORM OF BILL OF SALE 5.
EXHIBIT E FORM OF ASSIGNMENT OF LEASES AND CONTRACTS 6. EXHIBIT F FORM OF FIRPTA
AFFIDAVIT 7. EXHIBIT G TENANT ESTOPPEL AGREEMENT 8. EXHIBIT H FINANCIAL
INFORMATION FOR 3-14 AUDIT     SCHEDULES DESCRIPTIONS 1. 6(a)(3) PROPERTY
INFORMATION 2. 6(a)(5) LIST OF LEASES

 

 

 

 

EXHIBIT A

 

DESCRIPTION OF THE PROPERTies

 

 

 Exhibit A – Page 1 

 

 

EXHIBIT B

 

LIST OF CONTRACTS

 

 

1. 

 

 

 Exhibit B – Page 1 

 

 

EXHIBIT C

 

FORM OF DEED

 

 



KNOW ALL MEN BY THESE PRESENTS:

 

 

That _________________________ (“Grantor”), in consideration of the sum of Ten
and No/100 dollars and other valuable consideration to it in hand paid, the
receipt of which is hereby acknowledged do hereby grant, bargain, sell and
convey unto _____________________ (“Grantee”), the following described real
property and premises situate in _______ County, State of Oklahoma, to-wit (the
“Property”):

 

 

SEE EXHIBIT “A” ATTACHED HERETO AND INCORPORATED BY REFERENCE HEREIN FOR LEGAL
DESCRIPTION.

 

Mail Tax Statement to:

  

                 

 

together with all improvements situated thereon and all and singular the rights,
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or in anywise appertaining thereto, and any right, title and interest of
Grantor in and to adjacent streets, alleys and rights-of-way, SUBJECT TO: those
matters set forth on Exhibit “B” attached hereto, but only to the extent that
the same are enforceable and affect or relate to the Property (the “Permitted
Exceptions”).

 

TO HAVE AND TO HOLD said described premises unto Grantee, its successors and
assigns forever.

 

Grantor covenants and agrees with Grantee, that it has a legal right to convey
the above real property in fee simple, that the premises are free from all
encumbrances created by Grantor, except for the Permitted Exceptions, and that
it will defend the title conveyed hereby against the lawful claims of all
persons claiming by, through, or under Grantor, but no other.

 

 

Exhibit C

Statutory Warranty Deed – Signature Page

 

 

 

 

Signed and delivered this ____ day of ____________________, 201___.

 



  GRANTOR       ______________________________



 



 

ACKNOWLEDGMENTS

 

 

STATE OF ___________________, COUNTY OF __________________ SS.

 

 

This instrument was acknowledged before me on this ___ day of ________________,
201__, by ____________________________.

  

 

  _____________________________________   Notary Public

 

My Commission Expires:

______________________

My Commission No.:__________________________

  

 2 

 

 

Exhibit A

to Special Warranty Deed

 

Legal Description

  

 

Statutory Warranty Deed – Exhibit A - Page 1

 

 

 

 

Exhibit B

to Special Warranty Deed

 

Permitted Encumbrances

 

 

 

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

 

____________________________, a(n) _________________ (“Seller”), for good and
valuable considerations, receipt and sufficiency of which are hereby
acknowledged, does hereby quitclaim, sell, assign, transfer and set over to
_________________, a ____________ limited liability company (“Buyer”), all of
its right, title and interest, if any, in and to any Personal Property located
on and used in connection with the Property. Seller warrants that it owns such
Personal Property free and clear of liens and encumbrances of any persons
claiming by, through or under Seller.

 

Capitalized terms used herein shall have the meanings given to them in that
certain Single Family Homes Real Estate Purchase and Sale Agreement, dated as of
_____, 2018, between Seller and Buyer.

 

IN WITNESS WHEREOF, Seller has caused this bill of sale to be signed and sealed
in his name by its officer thereunto duly authorized this ____ day of _________,
20__.

  

  

  SELLER:         _______________________, a(n) ___________ limited liability
company         By:              Name:                                      Its:
 

   

 

 Exhibit D – Page 1 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF LEASES AND CONTRACTS

 

 

THIS ASSIGNMENT OF LEASES AND CONTRACTS AND CONTRACTS (this “Assignment”) is
entered into as of the ____ of _______, 201__ (the “Effective Date”), between
______________, a(n) ___________ limited liability company (“Assignor”) and
________________, a(n) __________ limited liability company (“Assignee”)

 

RECITALS

 

Assignor has conveyed to Assignee that certain parcel of real property and
improvements located at ________ pursuant to that certain Single Family Homes
Real Estate Purchase and Sale Agreement, dated as of _________ ___, 201__ (the
“Agreement”) by and between Assignor, as Seller, and Assignee, as Buyer.
Capitalized terms not otherwise defined herein shall have the meaning given to
them in the Agreement.

 

Assignor now desires to assign and transfer to Assignee all of Assignor’s right,
title and interest in, to and under the Leases and the Contracts.

 

1. Property. The “Property” means the real property located in _________,
legally described in Exhibit A attached to this Assignment, together with the
building, structures and other improvements located thereon.

 

2. Leases. The “Leases” means those leases and occupancy agreements affecting
the Property which are described in Exhibit B attached to this Assignment.

 

3. Contracts. “Assumed Contracts” means those agreements (including any service,
maintenance, or repair contracts) that are listed on Exhibit C attached to this
Assignment that will survive the Closing.

 

4. Assignment. For good and valuable consideration received by Assignor, the
receipt and sufficiency of which are hereby acknowledged, Assignor hereby
grants, transfers and assigns to Assignee the entire right, title and interest
of Assignor in and to the Leases and the Contracts.

 

5. Assumption. Assignee hereby assumes and agrees to perform the obligations of
Assignor under the Leases and Contracts which accrue and are attributable to the
period from and after the Effective Date. Additionally, Assignee agrees to pay
all monetary obligations when due under the Contracts arising before the
Effective Date to the extent Assignee received a credit on the settlement
statement in connection with its purchase of the Property.

 

6. Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 

7. Counterparts. This Assignment may be executed in any number of identical
counterparts, any or all of which may contain the signatures of fewer than all
of the parties but all of which shall be taken together as a single instrument.

 

8. Governing Law. This Assignment shall be governed and interpreted in
accordance with the laws of __________________.

 

 

 Exhibit E – Page 1 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment of Leases
and Contracts to be executed as of this ______ day of ________________, 20___.

  

  ASSIGNOR         _______________________, a(n) ___________ limited liability
company         By:              Name:                                      Its:
 

 

 

  ASSIGNEE         

_____________________

         By:          Name:                                      Its:  

 

 

 Exhibit E – Page 2 

 

 

EXHIBIT F

 

FORM OF FIRPTA AFFIDAVIT

 

 

Section 1445 of the Internal Revenue Code, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person. To inform the Transferee (hereinafter defined)
that withholding of tax is not required upon the disposition of a United States
real property interest by ______________, a(n) ________ limited liability
company (the “Transferor”) to ___________________, a(n) _______ limited
liability company (the “Transferee”) relating to the real property described on
Schedule A hereto (the “Transferred Interests”), the undersigned, being first
duly sworn upon oath, does hereby depose and say, and does hereby on behalf of
the Transferor represent that the following is true as of the date hereof:

 

1. __________________ is the______________________ of the Transferor, and is
familiar with the affairs and business of the Transferor;

 

2. The Transferor is not a foreign person; that is, the Transferor is not a
nonresident alien, a foreign corporation, foreign partnership, foreign trust or
foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

 

3. The Transferor is a ______________ duly organized, validly existing and in
good standing under the laws of the State of _________;

 

4. The Transferor’s United States employer identification number is
______________; and

 

5. The Transferor’s office address and principal place of business is c/o
__________________________.

 

6. Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii);

 

The undersigned and the Transferor understand that this affidavit and
certification may be disclosed to the United States Internal Revenue Service by
the Transferee and that any false statement contained herein could be punished
by fine, imprisonment, or both.

 

All terms (whether capitalized or not) used but not defined herein shall have
the same respective meanings as in the Internal Revenue Code of 1986, as
amended, and the United States Treasury Department Income Tax Regulations in
effect as of the date hereof.

 

Under penalties of perjury, we declare that we have examined this affidavit and
certificate, and to the best of our knowledge and belief, it is true, correct
and complete. We further declare that we have authority to sign this affidavit
and certificate on behalf of the Transferor.

 

 

 Exhibit F – Page 1 

 

 

IN WITNESS WHEREOF, Transferor has executed and delivered this FIRPTA Affidavit
as of _____, 20___.

 

  _______________________, a(n) ___________ limited liability company        
By:                                   Name:     Its:  

  

 

 Exhibit F – Page 2 

 

 

EXHIBIT G

 

 

__________________, 20___

 

Reven Housing Funding 2, LLC

P.O. Box 1459

La Jolla, California 92038-1459

 

  Re: Lease of property located at _____________________________________

_______________________________________________________________ (the “Premises”)

 

Gentlemen:

 

The undersigned (“Tenant”) hereby certifies to Reven Housing Funding 2, LLC
(“Reven”) as follows, with the knowledge that Reven will rely on the truth and
accuracy of these statements:

 

1. Tenant is currently the lessee under a lease (“Lease”) dated as of
________________ between _________________ (“Landlord”) with respect to the
Premises.

 

2. Tenant currently occupies the Premises and began paying rent on or about
___________________.

 

3. The current monthly rent under the Lease is $___________________.

 

4. A security deposit in the amount of $______________ has been paid to Landlord
pursuant to the Lease.

 

5. Tenant’s contact information is as follows:

  

  a. Name: _________________________   b.  Email: _________________________   c.
Phone No.: _____________________

 

6. The Lease expires on __________________________, with renewal rights, if any,
as set forth in the Lease.

 

7. If Landlord is currently in default under the Lease, please explain the
circumstances of such default: 

 

 



  

 





 

8. If any repairs must be made to the Premises by Landlord, please list them
here:

 



 

 



 

 

 





 Exhibit G – Page 1 

 

 

9. The Lease is in full force and effect, has not been modified, supplemented or
amended, except as specifically done in writing and agreed upon by Tenant and
Landlord, and constitutes the entire agreement between Tenant and Landlord.

 

10. Tenant (i) has not received any uncured notice of default by Tenant under
the Lease, and (ii) has not sent or received any notice to terminate the Lease.

 

11. Tenant has not transferred, encumbered, mortgaged, assigned, conveyed or
otherwise disposed of the Lease or any interest therein.

 

12. This letter shall inure solely to the benefit of Reven and no other party.

 

  Very truly yours,               By:    

  

 

 Exhibit G – Page 2 

 

 

EXHIBIT H 

 

 

  FINANCIAL INFORMATION FOR 3-14 AUDIT

 

 

Exhibit H 

 

 

SCHEDULE 6(a)(3)

 

PROPERTY INFORMATION

 

 

 

 

 

SCHEDULE 6(a)(5)

 

[LIST OF LEASES]

 

 



 

 

 

